DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. U.S. Patent Application Publication No. US 2018/0205443 A1.

Regarding claim 1, Kumagai et al. discloses one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors (in para. [0005], Kumagai et al. discusses a base station. In para. [0043], Kumagai et al. FIG. 1 wireless base station 10 includes a control unit 14 and a storing unit 13, which is a storage device, such as a hard disk drive (HDD), corresponding to the claimed computer-readable media. The control unit 14 is a processor, which may execute programs stored, for example, in the storing unit 13), cause an access point to: calculate a first beamforming matrix based on feedback information received from a sounding operation (in para. [0005], Kumagai et al. discusses in setting the analog beamforming matrix W, the base station finely controls the beam directions and obtains feedback on reception quality from the terminal for each of a large number of beam directions. Then, based on the reception quality fed back thereto, the base station determines the analog beamforming matrix W, corresponding to the claimed first beam forming matrix to be used for data transmission); transmit a first multiuser packet using the first beamforming matrix, the first multiuser packet to include data to be transmitted to a plurality of stations of an orthogonal frequency division multiple access (OFDMA) group (in para. [0006], after determining the analog beamforming matrix W, the base station transmits reference signals to all terminals using the determined analog beamforming matrix W. In para. [0130], Kumagai et al. teachings apply to OFDM. In view of that, the reference signals correspond to the claimed first multiuser packet; and the all terminals correspond to the claimed plurality of stations);
(in para. [0006], Kumagai et al. further discusses using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P. In view of that, the estimate values fed back from all the terminals correspond to the claimed uplink transmissions).
Kumagai et al., however, does not expressly discuss the step of “calculate a second beamforming matrix based on the uplink transmissions as set forth in the application claim”.  
In para. [0006], because Kumagai et al. further discusses the base station transmits data using the determined analog beamforming matrix W and the calculated digital precoding matrix P, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the interchangeability of the determined analog beamforming matrix W and the calculated digital precoding matrix P, as discussed in Kumagai et al. teachings, for the claimed second beamforming matrix. The motivation for the modification is that this is the case of Prima Facie Case of Equivalence in which the combination of the determined analog beamforming matrix W and the calculated digital precoding matrix P performs similar functions of the claimed second beamforming matrix.
Kumagai et al. further discusses transmit a second multiuser packet using the second beamforming matrix (in para. [0006], Kumagai et al. further discusses the base station transmits data, corresponding to the claimed second multiuser packet, using the determined analog beamforming matrix W and the calculated digital precoding matrix P. In view of that, the combination of determined analog beamforming matrix W and the calculated digital precoding matrix P corresponds to the claimed second beamforming matrix).

Regarding claim 2, in addition to claim 1 rejection, Kumagai et al. does not expressly discuss wherein the uplink transmissions include acknowledgment information with respect to data within the first multiuser packet as set forth in the application claim.
In para. [0006], because Kumagai et al. discusses upon receiving the reference signals, the terminals individually generate explicit CSI estimate values based on the received reference signals and then feed the generated estimate values back to the base station, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Kumagai et al. prior art can be modified to include acknowledgment information with respect to data within the first multiuser packet  in the feedback generated estimate values. The motivation of the modification is that the terminals individually generate explicit CSI estimate values based on the received reference signals.

Regarding claim 3, in addition to claim 1 rejection, Kumagai et al. further discusses the step of performing the sounding operation to acquire a channel for a transmission opportunity duration (in para. [0006], Kumagai et al. discusses after determining the analog beamforming matrix W, the base station transmits reference signals to all terminals (performing the sounding operation) using the determined analog beamforming matrix W. Upon receiving the reference signals, the terminals individually generate explicit CSI estimate values based on the received reference signals and then feed the generated estimate values back to the base station. Using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix).

Regarding claim 4, in addition to claim 3 rejection, Kumagai et al. further discusses wherein said transmission of the second multiuser packet is within the transmission opportunity duration (in para. [0006], Kumagai et al. further discusses Using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P. Then, the base station transmits data using the determined analog beamforming matrix W and the calculated digital precoding matrix P. In view of that, the base station transmits data, corresponding to the claimed second multiuser packet, within the transmission opportunity duration).

Regarding claim 5, in addition to claim 3 rejection, Kumagai et al. further discusses wherein the first beamforming matrix corresponds to a first state of the channel within a first portion of the transmission opportunity duration (in para. [0005], based on the reception quality fed back thereto, the base station determines the analog beamforming matrix W, corresponding to the claimed first beamforming matrix, to be used for data transmission. In view of the foregoing teachings, the analog beamforming matrix W corresponds to the claimed first state of the channel) and the second beamforming matrix corresponds to a second state of the channel within a second portion of the transmission opportunity duration (in para. [0006], using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P. Then, the base station transmits data using the determined analog beamforming matrix W and the calculated digital precoding matrix P. In view of that, the determined analog beamforming matrix W and the calculated digital precoding matrix P correspond to the claimed second state of the channel).

Regarding claim 10, Kumagai et al. discusses an apparatus comprising: 
Memory and processing circuitry coupled with the memory (in para. [0043] and FIG. 1, Kumagai et al. wireless base station 10 a storage device, such as random access memory (RAM), a hard disk drive (HDD), or flash memory, and a control unit 14 is a processor)
Kumagai et al. does not expressly discusses the processing circuitry to: store, in the memory, first channel information based on feedback from a plurality of stations of a wireless local area network in response to one or more reference signals as set forth in the application claim.
In para. [0005], because the base station, based on the reception quality fed back, determines the analog beamforming matrix W to be used for data transmission, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Kumagai et al. prior art teachings can be modified to further determine and store channel information based on feedback information. The motivation for the modification is that the feedback information containing the channel information.
Kumagai et al. further discusses the step of transmitting a first multiuser packet to the plurality of stations based on the first channel information (in para. [0006], Kumagai et al. further discusses after determining the analog beamforming matrix W, the base station transmits reference signals to all terminals using the determined analog beamforming matrix W).
Kumagai et al. further discusses the step of processing uplink transmissions received from the plurality of stations (in para. [0006], Kumagai et al. further discusses using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P).
Kumagai et al. does not expressly discusses the step of storing, in the memory, second channel information based on the uplink transmissions as set forth in the application claim. 
In para. [0006}, because Kumagai et al. discusses using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Kumagai et al. prior art teachings can be modified to further determine and store channel information based on the estimate values fed back from all the terminals. The motivation for the modification is that the estimate values fed back from all the terminals containing the channel information.
Kumagai et al. further discusses the step of transmitting a second multiuser packet based on the second channel information (in para. [0006], Kumagai et al. further discusses using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P. Then, the base station transmits data using the determined analog beamforming matrix W and the calculated digital precoding matrix P).
Kumagai et al. further discusses wherein the first channel information corresponds to a downlink channel within a first portion of a transmission opportunity and the second channel information corresponds to the downlink channel within a second portion of the transmission opportunity (with the modification discussed above, the first channel information corresponds to a downlink channel within a first portion of a transmission opportunity and the second channel information corresponds to the downlink channel within a second portion of the transmission opportunity). 

Regarding claim 11, in addition to claim 10 rejection, application claim is rejected on the same ground as discussed in claim 3 because of similar scope.

Regarding claim 12, in addition to claim 10 rejection, application claim is rejected on the same ground as discussed in claim 2 because of similar scope.

Regarding claim 15, in addition to claim 10 rejection, Kumagai et al. further discusses wherein the processing circuitry is further to: generate first transmission parameters based on the first channel information (in para. [0005], Kumagai et al. further discusses based on the reception quality fed back thereto, the base station determines the analog beamforming matrix W, corresponding to the claimed first transmission parameters, to be used for data transmission); and generate second transmission parameters based on the second channel information (in para. [0006], Kumagai et al. further discusses using the estimate values fed back from all the terminals, the base station calculates the digital precoding matrix P, corresponding to the claimed second transmission parameters).

Regarding claim 16, in addition to claim 10 rejection, Kumagai et al. further discusses wherein the first transmission parameters includes a first beamforming matrix or coding rate (in para. [0005], Kumagai et al. further discusses based on the reception quality fed back thereto, the base station determines the analog beamforming matrix W, corresponding to the claimed first beamforming matrix, to be used for data transmission).
Kumagai et al. does not, however, discuss the second transmission parameters includes a second beamforming matrix or coding rate as set forth in the application claim.
In para. [0006], because Kumagai et al. further discusses the base station transmits data using the determined analog beamforming matrix W and the calculated digital precoding matrix P, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the interchangeability of the determined analog beamforming matrix W and the calculated digital precoding matrix P, as discussed in Kumagai et al. teachings, for the claimed second beamforming matrix. The motivation for the modification is that this is the case of Prima Facie Case of Equivalence in which the combination of the determined analog beamforming matrix W and the calculated digital precoding matrix P performs similar functions of the claimed second beamforming matrix.

Allowable Subject Matter

Claims 6-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “acquire a downlink channel for a transmission opportunity; determine a first beamforming matrix based on a first state of the downlink channel as indicated in feedback information in multiuser beamforming reports received during acquisition of the downlink channel”. The closest prior art of record, Kumagai et al. U.S. Patent Application Publication No. US 2018/0205443 A1, either singularly or in combination, cannot teach or suggest, the above underlined uniquely distinct features.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631